Citation Nr: 9906025	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  94-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
a herniated nucleus pulposus at L4-5 with postoperative 
residuals.

2.  Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel



INTRODUCTION


The veteran served on active duty from August 1967 to May 
1969 and from April 1970 to May 1974.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
July 1998, the RO increased the evaluation of the service 
connected herniated nucleus pulposus at L4-5 with 
postoperative residuals (hereinafter referred to as the 
service-connected low back disability) from 40 percent to 
60 percent disabling.  

In July 1998, the RO contacted the veteran and asked if he 
wished to withdraw his appeal.  At that time, the RO awarded 
the veteran's claim of entitlement to individual 
unemployability due to service-connected disabilities.  
Accordingly, this claim having been granted and, under the 
guidance supplied by the U.S. Court of Appeals for Veterans 
Claims (Court) in AB v. Brown, 6 Vet. App. 35 (1993) and the 
United States Court of Appeals for the Federal Circuit in 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), no other 
outstanding question of law or fact concerning the provision 
of benefits under the law administered by VA remains 
unresolved with regard to this issue.  Absent such questions, 
there is no matter over which the Board may exercise its 
jurisdiction.  38 U.S.C.A. §§ 510(a), 7104 (West 1991).  
Accordingly, this issue is not before the Board at this time.  

In January 1999, the RO again contacted the veteran and noted 
that since the 60 percent evaluation for the service-
connected back disability was the maximum schedular 
evaluation for this condition, this was considered a "full 
grant of the benefits sought in your appeal and the appeal of 
this issue was withdrawn."  The RO noted its regret that the 
letter of July 1998 had erroneously informed him that this 
was a substantial (partial) grant of the benefits sought on 
appeal of his back disability instead of a full grant.  

In January 1999, the RO noted that it would forward the issue 
of entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) to the Board for final adjudication.  
The veteran did not respond to the January 1999 
communication.

In AB, Court held that on a claim for an original or 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation.  
Under 38 C.F.R. § 20.302(c) (1998), a substantive appeal 
regarding an issue may not be withdrawn without the 
"expressed written consent of the appellant" in situations 
where, as in this case, the substantive appeal was filed by 
the appellant.  In this case, while the RO has correctly 
noted that a 60 percent evaluation for the low back 
disability is the highest possible schedular evaluation under 
the diagnostic code currently utilized to evaluate the 
disability, it cannot be said that this is the highest 
possible evaluation of the veteran's back disability.  See 
38 C.F.R. § 3.321(b)(1) (1998) or 38 C.F.R. § 4.71a, 
Diagnostic Codes 5285 and 5286 (1998).  

While the veteran is currently receiving a total rating based 
on individual unemployability due to his service-connected 
disabilities, under the Court's determination in AB and under 
38 C.F.R. § 20.204(c), it cannot be said that the issue of 
entitlement to an increased evaluation for the service-
connected low back disability has been effectively 
"granted."  Accordingly, this issue is before the Board at 
this time.  


FINDINGS OF FACT

1.  VA has fulfilled its duty to assist the veteran in the 
development of all facts pertinent to his claims.

2.  All available, relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.




3.  The veteran's service-connected back disability is 
productive of pronounced intervertebral disc syndrome.

4.  PTSD symptoms include nightmares and night sweats related 
to experiences in Vietnam.

5.  The medical evidence of record does not demonstrate that 
PTSD causes reduced reliability and productivity such as 
panic attacks, difficulties in understanding complex 
commands, impairment of short and long-term memory, 
impairment of judgment, impairment of abstract thinking, 
disturbances of motivation or mood, or difficulties in 
establishing and maintaining effective work and social 
relationships.

6.  The medical evidence of record and the veteran's 
complaints do not demonstrate a considerable impairment of 
social and industrial adaptability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for the veteran's service-connected low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.17a, 
Diagnostic Codes 5285, 5286, 5292, 5293, 5295 (1998).  

2.  The criteria for a disability evaluation in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 
4.7, 4.132, Diagnostic Code 9411 (effective prior to November 
7, 1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411; 61 
Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective November 7, 
1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In April 1992, the veteran filed a claim of entitlement to 
service connection for PTSD.  The veteran also sought an 
increase in the evaluation in his service-connected low back 
disability.  Records were obtained by the RO, including an 
October 1982 determination from the Social Security 
Administration (SSA) denying his claim for SSA benefits.  At 
that time, the administrative law judge for SSA determined 
that the veteran's allegations of severely disabling pain 
were not supported by the evidence and were therefore not 
credible.  The medical evidence supporting this decision was 
also obtained by the RO.  

In a February 1993 VA psychiatric evaluation, the veteran 
noted difficulties with sleep and frequent nightmares.  It 
was reported that the veteran was "detached from others" 
but described this characteristic as having "preceded his 
military service."  Sleep disturbance, difficulties with 
temper, concentration, hypervigilance, and a marked 
exaggerated startle response were noted.  The veteran was 
diagnosed with PTSD, chronic and moderate, with a history of 
alcohol dependence in brief remission, tobacco dependence, 
and a history of substance abuse in remission.

In a February 1993 VA evaluation, the veteran's back 
surgeries of 1976 and 1982 were noted.  X-ray studies 
revealed a laminectomy at L4-5 on the right side with 
osteoarthritic changes at L5-S1 and lumbarization of the 
first sacral segment which was found to be a "congenital 
abnormality."  Pain across the lower back was reported.  Use 
of a TENS unit for the low back was also indicated.  Evidence 
of pain on motion as he walked was also indicated.  The 
veteran was diagnosed with a herniated nucleus pulposus at 
L4-5 and L5-S1 with a status post discotomy at two levels and 
a laminectomy at those two levels to the right.  Moderate 
osteoarthritic changes and early degenerative changes at L5-
S1 were also noted.


In his March 1994 substantive appeal, the veteran described 
his PTSD as "at least" 30 percent disabling.  He noted a 
definite impairment in his ability to obtain gainful 
employment and stated that his PTSD had caused a definite 
impairment in his ability to establish and maintain 
relationships with people.  He noted experiencing severe 
symptoms of PTSD, including depression, a sleep disorder, 
nightmares, flashbacks, and stated that he was frequently 
angry.  At that time, the veteran also noted that he was 
seeking a rating greater than 40 percent for his service-
connected lumbar spine disability.

In a June 1994 general medical evaluation, the veteran's 
subjective complaints were reviewed after a detailed physical 
evaluation.  The examiner stated that, from a physical 
standpoint, all of his physical problems do not reduce his 
functional capacity more than mildly to moderately at most.  
In an October 1994 VA evaluation, it was indicated that his 
intrusive recollections of his Vietnam experience occur only 
when brought up by others, not spontaneously.  The examiner 
noted a "full spectrum" of signs and symptoms of PTSD 
including flashbacks, disturbed sleep, temper problems, 
problems concentrating, some elements of hypervigilance, 
marked social isolation, blackouts from conversations about 
Vietnam, and loss of interest.  Depression with difficulties 
in sleep and appetite were also noted.  The veteran was 
diagnosed with PTSD, chronic and moderate to severe.  
Depression with tobacco and cannabis abuse was also noted.  

In a November 1994 rating decision, the RO increased the 
veteran's evaluation of his PTSD from 10 to 30 percent.  

In a May 1996 VA psychiatric evaluation, the veteran denied 
any prior psychiatric treatments, including outpatient 
treatment or hospitalizations.  Significant substance abuse 
was acknowledged in the form of alcohol and marijuana use.  
The symptoms of the veteran's PTSD included troubled 
rumination and avoidance of stimulation, sleep disturbance, 
social isolation with a self-medication pattern of utilizing 
marijuana and alcohol.  The veteran was diagnosed with PTSD 
with substance dependence and antisocial personality traits.



At a VA evaluation in May 1996, the veteran stated that he 
was currently employed.  He was a caretaker at an ostrich 
ranch.  He fed and watered the ostriches and generally 
maintained the area.  At this time, he reported severe low 
back pain at the midline and sometimes in the upper buttock 
level bilaterally.  Numbness and pain in the left lower 
extremity were also noted.  Similar symptoms in the right 
lower extremity were also indicated.  He stated that he was 
unable to do strenuous activity requiring weight lifting, 
sitting for prolonged periods, standing for prolonged 
periods, or bending, stooping or crawling.  

Examination of the back revealed the left shoulder to be 
slightly lower than the right.  Discomfort upon palpitation 
at the L5-S1 level was indicated.  X-ray studies revealed a 
slightly increased degenerative disc disease with 
osteoarthritis.  Disc space narrowing at L4-5 and L5-S1 was 
also indicated.  The diagnosis included a status post lumbar 
diskectomy at two levels, probably L5-S1 and L4-5.  Left L1 
radiculitis, without neurological or motor deficit, was also 
indicated.  Minimal degenerative disease of the cervical 
spine was also indicated.

In January 1998, the veteran noted that additional records 
may be obtained from the VA Medical Center (VAMC) in Reno, 
Nevada.  These medical records were obtained.  They note 
sporadic treatment on an outpatient basis of the veteran's 
back disability.  No treatment of the service-connected PTSD 
was indicated.  

In an April 1998 VA psychiatric evaluation, the veteran 
reported that since his last compensation and pension 
examination in May 1996, he had had no hospitalizations and 
outpatient treatment solely for his back problems.  The 
veteran did complain of nightmares and night sweats related 
to his experiences in Vietnam.  The veteran's main complaint 
was that of back pain.  He reported essentially no changes in 
his symptoms of PTSD.  Evaluation of the veteran revealed no 
obvious impairment of thought process or communication.  No 
delusions or hallucinations were reported.  

The veteran had no thoughts of suicide or homicide.  He was 
also able to adequately maintain personal hygiene and other 
activities of daily living.  The veteran was fully oriented 
to time, place and person.  Difficulties with impulse control 
in the past were noted, however, since the veteran stopped 
frequenting bars and had increased his avoidance of people, 
he believed that this problem had improved.  Continued 
difficulties with sleep were reported.  The veteran indicated 
that his sleep interruptions were mostly attributed to his 
pain.  

The veteran was diagnosed with PTSD chronic, mild, with 
alcohol dependence.  The examiner stated, in pertinent part:  

The [RO] specifically requests 
information on this veteran's 
employability, given his disabilities.  
The veteran is currently employed on a 
bird farm and is compensated with lodging 
and utilities.  While I cannot speak to 
his back-related disability, based only 
on his PTSD, he does appear to be able to 
work, though he is obviously best suited 
to jobs that require minimal 
interpersonal interaction and a non-
demanding times schedule.  

In an April 1998 VA evaluation, the veteran complained of 
increased pain, increased weakness, and increased 
fatigability.  The pain was located in the right hip and 
pelvis.  Bilateral leg tingling with the right hip losing 
motion was also reported.  The veteran alleviated the pain 
with medication, rest, and heat.  Range of motion of the back 
revealed flexion at 30 degrees with pain.  Hyperextension to 
20 degrees, stopped by pain, was also indicated.  Musculature 
of the back was well developed.  

The examiner noted that the veteran's claims folder had been 
reviewed.  Range of motion of the veteran's back was 
"decreased from normal."  Strength, speed, coordination, 
and endurance had decreased and this decrease had increased 
since 1996.  

It was indicated that due to degenerative disc disease and 
osteoarthritis the functional loss due to pain and 
exacerbation of pain would continue to increase over the 
years.  The examiner indicated that the amount of additional 
disability would increase yearly.  The examiner concluded 
that he would not be surprised if the veteran were unable to 
work due to pain.

In a July 1998 rating determination, the RO awarded the 
veteran a 60 percent evaluation for his service-connected 
back disability and a total rating based on individual 
unemployability due to his service-connected disabilities.  
The veteran was notified of this determination that month.  
No additional statements have been received from the veteran.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  A proper rating of the 
veteran's disability contemplates its history, 38 C.F.R. 
§ 4.1, and must be considered from the point of view of a 
veteran working or seeking work.  38 C.F.R. § 4.2.  When 
evaluating a disability, any reasonable doubt regarding the 
degree of disability is resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Further, if there is a question as to which 
of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the rating criteria.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

The VA Schedule of Ratings for Mental Disorders was amended 
and redesignated as 38 C.F.R. § 4.130 (1998), effective 
November 7, 1996.  Under the new regulation, the evaluation 
criteria have substantially changed, focusing on the 
individual symptoms as manifested throughout the record, 
rather than on medical opinions characterizing overall social 
and industrial impairment as mild, definite, considerable, 
severe or total.  

As stated in Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991), where the law or regulation changes after a claim has 
been filed or reopened but before the administration or 
judicial appeal has been precluded, the version more 
favorable to the veteran will apply.  Accordingly, in light 
of the fact that the veteran filed his claim before 
November 7, 1996, the Board will evaluate the veteran's 
psychiatric disability in light of both the new and old 
rating criteria. 

In evaluating the veteran's condition under both the new and 
old rating criteria, the Board finds no prejudice to the 
veteran in proceeding with this case at this time.  In the 
January 1994 supplemental statement of the case, the RO 
clearly evaluated the veteran's condition under the old 
rating criteria.  As noted within the supplemental statement 
of the case of July 1998, the RO has also evaluated the 
veteran's condition under the new rating criteria.  Thus, 
there is no prejudice to the veteran in the Board proceeding 
with the evaluation of this claim.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Under the current rating criteria, a 100 percent evaluation 
is provided where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  A 70 percent evaluation is provided where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereo-type speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent evaluation is provided for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  38 C.F.R. § 4.130 (1998).  

Under 38 C.F.R. § 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 1996), a 100 percent evaluation is 
warranted when the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; 
demonstrably unable to obtain or retain employment.  A 70 
percent evaluation is warranted when the ability to establish 
and maintain effective or favorable relationships with people 
is severely impaired; the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain or retain employment.  A 50 percent 
evaluation is warranted when the ability to establish or 
maintain effective or favorable relationships with people is 
considerably impaired; by reason of psychoneurologic symptoms 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.   
A 30 percent evaluation under the old criteria may be 
assigned if there is a definite impairment in establishing or 
maintaining relationships and for symptoms producing definite 
industrial impairment.  

In a precedent opinion, dated November 9, 1993, the General 
Council of VA concluded that "definite" is to be construed 
as "distinct, unambiguous, and moderately large to degree."  
It represents the degree of social and industrial 
inadaptability that is "more than moderate but less than 
large." VAOPGCPREC 9-93 (O.G.C. Prec. 1993).  The Board is 
bound by this interpretation of the term "definite." 
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 1998).

In evaluating psychiatric disorders, it must be shown that 
industrial impairment is the result of actual manifestations 
of the service-connected psychiatric disorder.  The severity 
of a psychiatric disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful employment and decrease 
in work efficiency.  38 C.F.R. § 4.130 (1998).

The revised mental disorder sections of the rating schedule 
employ the classifications of disabilities under DSM-IV 
(Diagnostic and Statistical Manual of Mental Disorder, 4th 
edition).  VA rejected a proposal that a formula specific to 
each diagnostic classification be adopted, as well as a 
proposal that separate criteria be established for rating 
PTSD.  VA pointed out that distinctive PTSD symptoms are used 
to diagnose PTSD rather than evaluate the degree of 
disability resulting from the condition.  VA adopted a 
general formula for rating mental disorders, noting that many 
of the signs, symptoms and effects of mental disorders are 
not unique to specific diagnostic entities, as evidenced by 
the fact that the GAF scale in DSM-IV uses a single set of 
criteria for assessing psychological, social, and 
occupational function in all mental disorders.  VA further 
observed that:

The evaluation levels in the proposed general 
rating formula for mental disorders are based 
on the effects of the signs and symptoms of 
mental disorders.  To be adequate for 
evaluation purposes under that formula, an 
examination report must describe the 
individual's signs and symptoms as well as 
their effects on occupational and social 
functioning.  



In essence, we have restructured the 
evaluation criteria so that it is the 
severity of the effects of the symptoms as 
described by the examiner that determines the 
rating.  

61 Fed.Reg. 52,696-52,697 (1996).

In a precedent opinion, the VA General Counsel provided the 
following guidelines as to the relationship between the old 
and the new rating criteria for mental disorders:
. . . among other changes, the November 1996 
final rule established, in 38 C.F.R. § 4.130, 
a 'general rating formula for mental 
disorders' which identifies specific symptoms 
and manifestations of mental disorders 
associated with different percentage 
disability ratings.  That formula replaced 
the general rating formulas for psychotic 
disorders, organic mental disorders, and 
psychoneurotic disorders previously contained 
in 38 C.F.R. § 4.132, under which the various 
percentage ratings were based largely upon 
whether the claimant's social and industrial 
impairment due to a mental disorder was most 
accurately characterized as 'total,' 
'severe,' 'considerable,' 'definite,' or 
'mild.'  The purpose of the amendment was to 
remove terminology in former 38 C.F.R. 
§ 4.132, which was considered non-specific 
and subject to differing interpretations, and 
to provide objective criteria for determining 
entitlement to the various percentage ratings 
for mental disorders.  See 60 Fed. Reg. 
54,825, 54,829 (1995).  


. . . In some cases, the amended regulation 
may be no more beneficial to the claimant 
than the prior provisions, because the 
evidence in the case does not reflect 
symptoms or manifestations associated with a 
higher rating under the amended regulation.  
In other cases, however, although the 
amendments were not designed to liberalize 
rating criteria, the amended regulation may 
be more beneficial to a claimant because the 
evidence indicates that the claimant has 
symptoms or manifestations which, under the 
amended provisions, are associated with a 
rating higher than that which may have been 
assigned by the AOJ under the prior, non-
specific and more subjective regulations.  
Accordingly, it will be necessary for those 
with adjudicative responsibilities to 
determine, on a case-by-case basis, whether 
the amended regulation, as applied to the 
evidence in each case, is more beneficial to 
the claimant than the prior provisions.

VAOPGCPREC 11-97 (O.G.C. Prec. 11-97).  

Precedent opinions of the chief legal officer of VA are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991 & 
Supp. 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).

Analysis

In light of the veteran's contentions and the Court's 
determination in Proscelle v. Derwinski, 2 Vet. App. 629 
(1992), the Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  In 
light of the recent evaluations and the extensive efforts the 
RO has made to obtain pertinent medical records, the Board 
finds that the VA has met its duty to assist the veteran in 
the development of these claims, as mandated by 38 U.S.C.A. 
§ 5107(a).

It is essential in the evaluation of a disability that it be 
reviewed in relation to its history.  38 C.F.R. § 4.1.  
Notably, however, where entitlement to compensation has been 
established and an increase in the disability evaluation is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Accordingly, while the Board will review the 
veteran's service-connected disabilities in relationship to 
their history, the Board will concentrate its efforts to 
determine the nature and extent of the current disabilities 
to determine the proper evaluation.

PTSD

VA evaluations, when reviewed as a whole, would not support 
the determination that the veteran is entitled to an 
increased evaluation.  The most recent VA evaluation 
described the veteran's PTSD as chronic and "mild."  The 
veteran's own description of his PTSD condition, as reported 
within the March 1994 substantive appeal, would not support 
an increased evaluation.  At that time, the veteran noted 
that his PTSD had caused a "definite impairment" on his 
ability to obtain gainful employment.  This is a textbook 
definition of a 30 percent evaluation under the old rating 
criteria.  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

While the October 1994 VA evaluation described the veteran's 
PTSD as "moderate to severe," the most recent VA evaluation 
of April 1998, which the Board finds is entitled to greater 
probative weight, found the veteran's service-connected PTSD 
to be mild.  This opinion appears to be based on the 
veteran's statements that his problems with impaired impulse 
control have improved.  The conclusions reached by the VA 
physician in April 1998 also appear to be supported by the VA 
physicians who evaluated the veteran's psychiatric disability 
in May 1996 and February 1993.  

The VA evaluations, when taken as a whole, indicate a mild 
psychiatric disability with little evidence to support the 
30 percent evaluation currently assigned.  A review of the 
evaluations indicates no evidence of panic attacks, 
difficulty in understanding complex commands or impaired 
judgment.  The evidence most favorable to the veteran (the 
characterization of the condition as "moderate to severe") 
is, at best, a generalized estimation of the condition.  The 
Board finds that this entry is clearly outweighed by the 
other clinical records and assessments.  The most recent VA 
evaluation of April 1998 is clearly based on the most 
comprehensive review of the record.  Thus, it is entitled to 
far greater probative weight than the ambiguous and less 
supported assessment noted in October 1994.  




In light of the above, a 50 percent evaluation or higher 
under the new criteria is not warranted.  Further, the Board 
finds no evidence which would warrant a finding that the 
veteran's PTSD is considerably, severely or totally 
disabling.  The fact that the veteran has not received 
outpatient treatment for this condition in many years only 
supports this determination.  Accordingly, an increased 
evaluation under the new or old rating criteria is not 
warranted.  

Low Back Disability.

The veteran's service-connected low back disability is 
currently evaluated at 60 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (intervertebral disc syndrome).  
Under this code, intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with intermittent relief, warrants 
a 60 percent evaluation.  This is the highest possible 
evaluation under Diagnostic Code 5293.  

The veteran is receiving the highest possible evaluation for 
his service-connected low back disability under Diagnostic 
Codes 5292 (limitation of motion of the lumbar spine), 5293 
(intervertebral disc syndrome), or 5295 (lumbosacral strain).  
A 100 percent disability evaluation under Diagnostic 
Code 5285 (a fracture of the vertebra) would be warranted 
when the veteran is bedridden or requiring long leg braces.  
This situation clearly does not exist in the veteran's case.  
A 100 percent disability evaluation would also be warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5286 (complete bony 
fixation (ankylosis) of the spine) with ankylosis at an 
unfavorable angle with marked deformity and involvement of 
major joints or without other joint involvement.  However, no 
ankylosis of the veteran's spine has been found.  
Accordingly, an evaluation under this diagnostic code is not 
warranted.


Based on the most recent evaluation of the veteran's service-
connected low back disability, there is little evidence to 
support the current evaluation of 60 percent under Diagnostic 
Code 5293.  However, the issue of whether the veteran's 
service-connected back disability should be reduced is not 
before the Board at this time.  In light of the evidence 
cited above, the residuals of the veteran's service-connected 
back disability is manifested by pain, weakness and 
fatigability.  Osteoarthritis with decreases in strength, 
speed, coordination, and endurance have been found.  In light 
of this determination, an increased evaluation for the 
veteran's service-connected back disability is clearly not 
warranted. 

38 C.F.R. §§ 4.40 and 4.45 (1998) require the Board to 
consider pain, swelling, weakness and excess fatigability 
when demonstrating the appropriate evaluation for the 
veteran's disability.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by the 
veteran.  In this case, the Board clearly finds that the RO 
has considered the veteran's subjective complaints of pain in 
evaluating this condition as 60 percent disabling.  In light 
of the evaluation of 60 percent for the service-connected low 
back disability, the Board finds that the veteran's 
complaints of pain are more than adequately compensated by 
the current disability evaluation.  

In adjudicating the veteran's claim of entitlement to an 
increased evaluation for PTSD and the low back disability, 
the Board has considered whether the issue of extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) (1998) has been 
raised by the record.  38 C.F.R. § 3.321(b)(1) applies when 
the rating schedule is inadequate to compensate for the 
average impairment of earning capacity for a particular 
disability.  However, based on the veteran's statements and 
the medical evidence cited above, the Board finds that the 
issue of entitlement under 38 C.F.R. § 3.321(b)(1) is not 
raised by the record.  In light of the recent evaluations of 
the veteran's back disability, which the Board finds to be 
highly probative, there is no evidence which the Board may 
consider as credible to indicate that the musculoskeletal 
disability impairs earning capacity by requiring frequent 
hospitalizations or because medication required for that 
disability interferes with employment.  


In Fanning v. Brown, 4 Vet. App. 225, 229 (1993), the Court 
held that the Board was required to consider extraschedular 
entitlement under 38 C.F.R. § 3.321(b)(1) where the record 
contains evidence that the veteran's disability required 
frequent hospitalizations and bed rest which interfere with 
employability.  This case is clearly distinguishable from 
Fanning because no such evidence is of record.  In light of 
recent evaluations of the veteran's back and psychiatric 
disabilities, which the Board finds to be highly probative, 
there is no evidence which the Board may consider as credible 
to indicate that the musculoskeletal and psychiatric 
disabilities impair earning capacity by requiring frequent 
hospitalizations or because medication required for the 
disability interferes with employment.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1993).  

Consequently, the issue of entitlement to an extraschedular 
disability rating is not before the Board at this time.  
Floyd v. Brown, 5 Vet. App. 88, 95 (1996) and VAOPGCPREC 6-96 
(O.G.C. Prec. 6-96).  In this regard, it is important to note 
that the veteran is currently receiving a total rating based 
on individual unemployability due to his service-connected 
disabilities.  This finding has been made even in light of 
the fact that the veteran is currently employed.  
Accordingly, based on review of the current evidence of 
record, the Board finds that the issue of extraschedular 
entitlement has not been raised by the record.  If the 
veteran wishes to raise this issue, he must raise this issue 
specifically with the RO.  In any event, the issue is not 
before the Board at this time.

As required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the Board has considered all potential applicable 
provisions of all pertinent regulations, whether or not they 
have been raised by the veteran.  However, there is no 
regulation that provides a basis on which to assign an 
increased evaluation for the reasons discussed herein.


Lastly, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claims, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 60 percent for a 
herniated nucleus pulposus at L4-5 with postoperative 
residuals is denied.  

Entitlement to an evaluation in excess of 30 percent for PTSD 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

- 14 -

- 1 -


